Citation Nr: 1804747	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 16, 2011, for restoration of compensation benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1991 to November 1998, and from December 2001 through September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 letter of determination by a Department of Veterans Affairs (VA) Regional Office (RO), which restored the Veteran's compensation benefits beginning March 16, 2011; the Veteran timely appealed the effective date of the restoration of her compensation benefits.  


FINDING OF FACT

The Veteran submitted a claim for restoration of her compensation benefits on October 30, 2002, which VA did not adjudicate prior to the March 2011 letter of determination that is the subject of this appeal.


CONCLUSION OF LAW

The criteria for establishing an effective date of October 1, 2002, for the restoration of compensation benefits have been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran initially filed her claim for compensation benefits in 1998, following her initial discharge from service.  She was service connected for right foot and bilateral knee disabilities in a June 1999 rating decision; a combined 10 percent disability evaluation was assigned for those disabilities.  Subsequently, the Veteran was recalled to active duty service in December 2001; she informed VA of her recall to active duty in an email to VA in January 2002.  VA terminated her benefits, effective December 2001, in a January 2002 letter.  The Veteran was discharged from her second period of active duty service on September 30, 2002.  

In an October 30, 2002 email to VA, the Veteran asked what she needed "to do to have [her] award reinstated" following her release from active duty on September 30, 2002.  

In an undated response email, VA personnel informed the Veteran, who resided in Germany at that time, to go to the JAG office in order to get a certified copy of her most recent Form DD-214, and that she needed to complete a new VA Form 21-526, to include the two previous service-connected disabilities as well as any other new medical conditions that had been incurred during her most recent period of active military service.  She was also told to include any copies of her recent service medical records.  Finally, she was told that her VA file was going to be transferred to the Washington, DC office because she had an overseas address.  

VA did not issue any further correspondence with regards to the Veteran's compensation benefits following that email.  

On March 16, 2011, the Veteran submitted a supplemental claim, VA Form 21-526EZ, to reinstate her compensation benefits, and additionally claimed service connection for bilateral hip and lumbar spine disorders.  

The VARO reinstated the Veteran's compensation benefits in the March 2011 letter of determination, effective March 16, 2011; the Veteran timely appealed that determination of the effective date for the restoration of her compensation benefits.  

The Veteran contends that she should have her compensation benefits restored to the date following her discharge from military service in September 2002.  In particular, she has asserted in her notice of disagreement that she sent VA an email following her discharge from service in September 2002 in which she requested resumption of her compensation benefits, but that the VA informed her at that time that her benefits would not just be "restarted" and that she would have to begin the entire process over again; she stated that as she was living aboard in Germany and due to the process being a lengthy one, she did not further pursue the matter.  She indicated that she recently found out that VA had misinformed her and that a phone call for resumption of benefits should have been sufficient in order to resume her compensation benefits.  The Veteran and her ex-spouse made substantially similar statements in their March 2014 correspondences.  

The VARO has denied the Veteran an earlier effective date in this case on the basis that she did not file a claim for resumption of benefits within one year of her discharge from service.  

The Board finds that an effective date of October 1, 2002-the date following her discharge from service-is warranted in this case for the restoration of the Veteran's compensation benefits.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim (under 38 C.F.R. § 3.151(a)) has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal claim for increase or reopening will be accepted as a claim.  See 38 C.F.R. § 3.155(a) (2011).

In this case, as the Veteran had already filed a formal claim under 38 C.F.R. § 3.151(a)-her initial claim for service-connected benefits in 1998 on VA Form 21-526-she did not need to refile a formal claim (i.e., she did not need to submit a VA Form 21-526) in order to reinstate/resume/restore her compensation benefits.  Rather, the October 2002 email functions as an informal claim for restoration of those benefits.  Indeed, the October 2002 written correspondence (email) to the VARO demonstrates an intent to claim resumption/restoration of her compensation benefits.  See 38 C.F.R. § 3.155.  

Therefore, given the above, regardless of whether the Veteran replied with the requested additional evidence noted in the VA response email to the Veteran, VA had a duty to adjudicate the Veteran's claim for restoration/resumption of her compensation benefits.  No such adjudication occurred until March 2011.  Thus, as no further action by VA was taken on that matter until March 2011, the October 2002 claim for restoration/resumption of compensation benefits was never final and was still pending at the time of adjudication in the March 2011 letter of determination.  

Accordingly, as a claim for restoration/resumption of compensation benefits was received by VA within one year of her discharge from military service, the proper effective date for restoration of compensation benefits in this case is October 1, 2002-the date following the Veteran's discharge from military service.  See 38 C.F.R. § 3.400.  


ORDER

Restoration of compensation benefits beginning October 1, 2002, is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


